—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him of rape in the first degree (Penal Law § 130.35 [1]). County Court’s Sandoval ruling was not an abuse of discretion (see, People v Walker, 83 NY2d 455, 458-459; People v Mattiace, 77 NY2d 269, 274). Defendant failed to preserve for our review his contention that statements made by the prosecutor in summation deprived him of a fair trial *1077(see, CPL 470.05 [2]; People v Dawson, 50 NY2d 311, 324). In any event, there is no merit to his contention. Finally, we conclude that defendant’s sentence is neither unduly harsh nor severe. (Appeal from Judgment of Onondaga County Court, Mulroy, J.—Rape, 1st Degree.) Present—Denman, P. J., Law-ton, Wisner, Balio and Boehm, JJ.